OPINION — AG — ** CEREBRAL PALSY — CONTRACTS — STATE INSTITUTION ** (1) THE OKLAHOMA SPASTIC PARALYSIS COMMISSION SHOULD NOT " ESTABLISH, DIRECT, AND MAINTAIN AN INSTITUTION SUCH AS A TRAINING SCHOOL, HOSPITAL, CLINIC, OR CONVALESCENT HOME FOR THE BENEFIT OF PERSONS AFFLICTED WITH CEREBAL PALSY ". (2) THIS QUESTION DEALS WITH THE AUTHORITY OF THE SPASTIC PARALYSIS COMMISSION THE CONTRACT WITH SOME VOLUNTARY AGENCY SUCH AS THE '40 AND 8 CLUB' OR WITH THE UNIVERSITY HOSPITALS, FOR THE CARE AND SERVICEDS CONTEMPLATED BY THE ACT; AND ALSO WITH THE RIGHT OF THE COMMISSION TO EMPLOY PHYSICIANS, TECHNICIANS, OR OTHER PROFESSIONAL TO DIRECT, SUPERVISE, AND PARTICIPATE IN SERVICES TO BE EXTENDED UNDER THIS ACT TO AFFLICTED PERSONS. (MAINTENANCE, CONTRACT, STATE AGENCY, VOLUNTEER GROUPS) CITE: 63 O.S. 485.1 [63-485.1], 63 O.S. 485.2 [63-485.2], 63 O.S. 485/3 (MAC Q. WILLIAMSON)